Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 27, 28, 30-35, 37, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-14, and 16-17 of U.S. Patent No. 11,072,967.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-24, 27, 28, 30-35, 37, and 39 are generic to all that is recited in claims 1, 11-14, and 16-17 of U.S. Patent Number 11,072,967.  In other words, claims 1, 11-14, and 16-17 of U.S. Patent Number 11,072,967 fully encompasses the subject matter of claims 21-24, 27, 28, 30-35, 37, and 39 and therefore anticipates claims 21-24, 27, 28, 30-35, 37, and 39.  Specifically, claims 1, 30 and 33 reciting “an inflation barrier” is anticipated by claims 1, 11-14, and 16-17 of U.S. Patent Number 11,072,967 reciting “a system for protecting personnel”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, and 28-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 6,997,218 to Garcia et al.
	Garcia et al. disclose a system, comprising: an inflation barrier (10) comprising a self-healing liner (16) configured to receive an inflation fluid (compressed gas via 30) and substantially seal an opening of the inflation barrier; an inflation fluid source (30) configured to inject the inflation fluid into the inflation barrier; and an activation switch (column 5, lines 24-41) operably connected to the inflation fluid source, wherein the inflation fluid source is configured to, upon receiving a signal from the activation switch, inflate the inflation barrier by injecting the inflation fluid into the self-healing liner (column 5, lines 24-41), as in claim 21.

Garcia et al. also disclose the inflation fluid source comprises an energizable ignitor (column 5, lines 24-41), as in claim 22, and the energizable ignitor is configured to ignite a pyrotechnic material upon receipt of the signal from the activation switch (column 5, lines 24-41), as in claim 23, wherein the ignition of the pyrotechnic material produces the inflation fluid and directs the inflation fluid into the inflation barrier (via 32), as in claim 24, as well as the inflation fluid comprises compressed air (column 5, lines 24-41), as in claim 25, when, prior to inflation, the inflation barrier is stored in a deflated state (column 5, lines 24-41),  as in claim 26.
	Garcia et al. further disclose a panel comprising a ridged shell (44) and a self-healing volume (cavity containing the polymeric sealing material 16); and a panel deployment mechanism (32) operably connected to the activation switch, wherein the panel deployment mechanism is configured to, upon receiving a signal from the activation switch, move the panel from a stored position to a deployed position (column 5, lines 24-41), as in claim 28, wherein the internal volume contains an inner lining enclosing a filler material (14) and a plurality of force dissipation shapes (20), and the inner lining comprises an elastomer (12) and is configured to substantially close around a damaged area of the panel (column 3, lines 29-55), as in claim 29.

	Garcia et al. additionally disclose a method, comprising: providing an inflation barrier (10) comprising a self-healing liner (16) configured to receive an inflation fluid (compressed gas via 30) and substantially seal an opening of the inflation barrier; receiving, by an inflation fluid source (30) configured to inject the inflation fluid into the inflation barrier, a signal from an activation switch (column 5, lines 24-41); and injecting, by the inflation fluid source responsive to the signal, the inflation fluid into the inflation barrier (column 5, lines 24-41), as in claim 30.

Garcia et al. also disclose the inflation fluid source comprises an energizable ignitor, and injecting, by the inflation fluid source, the inflation fluid into the inflation barrier comprises igniting a pyrotechnic material to generate the inflation fluid and direct the inflation fluid into the inflation barrier (column 5, lines 24-41), as in claim 31, as well as injecting, by the inflation fluid source, the inflation fluid into the inflation barrier comprises reacting one or more chemical materials with at least one selected from the group of heat, electricity, and oxygen (column 5, lines 24-41), as in claim 32.
	
	Garcia et al. further disclose an inflation barrier (10), comprising: a self-healing liner (16), wherein the self-healing liner is configured to: receive an inflation fluid (compressed gas via 30) from an inflation fluid source (30), and substantially seal an opening of the inflation barrier (column 5, lines 24-41), as in claim 33.
	Garcia et al. additionally disclose the inflation barrier is configured to receive the inflation fluid from an inflation fluid source (30) positioned above the inflation barrier, and the inflation fluid comprises a filler material (20), as in claim 34, wherein the filler material comprises a plurality of geometric shapes (20) configured to dissipate force, as in claim 35, and the filler material is contained in a pressurized container (30), as in claim 36, as well as the self-healing liner contains impact absorbing particles (20), as in claim 37, wherein the impact absorbing particles are configured to collapse and fill the opening (column 3, lines 29-55), as in claim 38.



Allowable Subject Matter
Claims 27, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the inflation fluid source contains one or more chemical materials which generate the inflation fluid when reacted with at least one selected from the group of heat, electricity, and oxygen, or the inflation fluid comprises at least one selected from the group of an expandable foam and an expandable polymer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to inflatable barrier for personal security:
U.S. Patent Number 10,739,113 to Bosen et al.; U.S. Patent Number 5,636,579 to Shelley; U.S. Patent Number 1,915,698 to Rohrig; U.S. Patent Application Publication Number 2022/0196370 to Milo et al.; U.S. Patent Application Publication Number 2017/0102214 to Wright et al.; U.S. Patent Application Publication Number 2015/0233678 to Smith; UK Patent Number 2,379,715 to Huff; UK Patent Number 2,339,588 to Huff.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
November 3, 2022